Plaintiff in error, C.G. Trinkle, was convicted of a violation of the prohibitory law, and in accordance with the verdict of the jury, he was on the 9th day of July, 1913, by the court, sentenced to be confined in the county jail for a term of ninety days and to pay a fine of one hundred fifty dollars. To reverse this judgment an appeal was attempted to be taken by filing in this court on October 17, 1913, a petition in error with case-made. The Attorney General has filed a motion to dismiss the appeal, for the reason that the same was not filed in this court within sixty days from the rendition of the judgment. It appearing from the record that the statutory time had not been extended by the order of the court, and it appearing further that appeal was not lodged in this court within the time limit fixed by the statute, the motion to dismiss must be sustained. The purported appeal is therefore dismissed and the cause remanded.